Exhibit 10.18.1

AMENDMENT NO. 1 TO

NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT

This Amendment No. 1 to the Lease Agreement (the “Amendment”) is made and
entered into this February 18, 2014 between Falstaff Partners, LLC (“Lessor”)
and Carlyle Investment Management L.L.C. (“Lessee”) and relates to the
Non-Exclusive Aircraft Lease Agreement (the “Lease Agreement”) entered into by
and between Lessor and Lessee on December 31, 2012.

WHEREAS, Lessee and Lessor have entered into the Lease Agreement to provide for
the lease of one (1) 2012 Gulfstream G-650 aircraft bearing U.S. registration
number N524EA, and manufacturer’s serial number 6012 (as further defined in the
Lease Agreement, the “Aircraft”) by Lessor to Lessee on the terms and conditions
provided for therein; and

WHEREAS, Lessee and Lessor agree to make certain amendments to the Lease
Agreement;

NOW, THEREFORE, in consideration of and subject to the mutual covenants, terms
and conditions contained in this Amendment and for good and valuable
consideration, which is hereby acknowledged, Lessee and Lessor agree to the
following:

1. Definitions. Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Lease Agreement.

2. Amendments.

(a) Rent. Section 3.3 is hereby deleted in its entirety and replaced with the
following provision:

The Lessee shall pay rent in an amount equal to the Hourly Rent specified in
Schedule A attached hereto (which amount may be modified from time to time upon
mutual agreement of the parties hereto by executing a supplement in the form
attached hereto as Schedule A-1) for each Flight Hour of use of the Aircraft by
Lessee. All rent accrued during any calendar month shall be payable in arrears
on the Rent Payment Date in the immediately succeeding calendar month without
further demand or invoice. All rent shall be paid to the Lessor in immediately
available U.S. funds and in form and manner as the Lessor in its sole discretion
may instruct Lessee from time to time. In the event the Lease is terminated by
either party pursuant to Section 3.1, Lessee shall pay upon demand all
outstanding Hourly Rent for each used Flight Hour.

(b) Schedule A-1. Schedule A-1 shall be added to the end of Schedule A to the
Lease Agreement and shall be read as set forth in Annex A to this Amendment.

 

1



--------------------------------------------------------------------------------

3. Miscellaneous. Except as modified herein, all terms and conditions of the
Lease Agreement shall remain in full force and effect and this Amendment and the
Lease Agreement shall be considered to be the Lease Agreement as of the date
hereof.

4. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
and the same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment No. 1 to the
Lease Agreement to be executed by their duly authorized representatives as of
the date first above written.

 

LESSEE:

Carlyle Investment Management L.L.C.

   

LESSOR:

Falstaff Partners, LLC

By:  

/s/ Jeffrey W. Ferguson

    By: :  

/s/ David M. Rubenstein

Name:   Jeffrey W. Ferguson     Name:   David M. Rubenstein Its:   General
Counsel     Its:  

 

3



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT NO. 1 TO THE LEASE AGREEMENT

NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT

Schedule A-1

Supplement No.      to Non-Exclusive Aircraft Lease Agreement

Supplement No.      dated              , 20     (this “Supplement”), is between
Falstaff Partners, LLC (“Lessor”), and Carlyle Investment Management L.L.C.
(“Lessee”) and relates to that certain Non-Exclusive Aircraft Lease Agreement
dated as of December 31, 2012 (as amended, modified and supplemented, the
“Lease”).

WHEREAS, Lessor and Lessee have agreed to modify the Hourly Rent pursuant to
Section 3.3 of the Lease.

NOW, THEREFORE, in consideration of the premises and other good and sufficient
consideration, Lessor and Lessee hereby agree as follows:

As of the date of execution of this Supplement, the Hourly Rent shall be
$        , which shall supersede the Hourly Rent listed on Schedule A hereto (or
otherwise agreed to by the parties in a supplement entered into prior to the
date hereof).

All of the terms and provisions of this Supplement are hereby incorporated by
reference in the Lease to the same extent as if fully set forth therein.

This Supplement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and the Lessee have each caused this Supplement
No.      to the Non-Exclusive Aircraft Lease Agreement to be duly executed as of
the date set forth above.

 

LESSOR: Falstaff Partners, LLC By:  

 

Print:   Title:   LESSEE: Carlyle Investment Management L.L.C. By:  

 

Print:   Title:  

 

5